Title: To Thomas Jefferson from Albert Gallatin, 26 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Jany. 26 1805
                  
                  At Mr Simons’s request, I enclose his letters respecting sea–letters.
                  Several of the hints contained in his letter of 8th Jany. are worthy of attention; but the amendments which he proposes are all of a legislative nature, and I doubt the propriety, at this period of the session, to lay any new matter complex & yet not of primary importance, before Congress.
                  The subject of his letter of the 10th is altogether of an executive nature. By act of March 27 1804 (last session page 147) registers are refused to naturalized citizens who return to their native country. The question is whether the President ought to extend the same rule in relation to sea–letters. The object of the law was to prevent abuses of the American flag, and the same principle would apply to sea-letters as to registers. Yet there may be bona-fide american houses settled abroad who might complain of the alteration.
                  Respectfully Your obt. Sert.
                  
                     Albert Gallatin 
                     
                  
               